Ryan, C.
There was a judgment in this case in the district court of Douglas county against the maker and indorser of a promissory note. There is discussed in the brief of counsel but one question, and that is the right of the holder of a note to maintain suit upon it by virtue of a provision that the failure to pay within the time limited would cause the whole sum to become due at the election of the holder, it having been alleged in the answer that after the time limited for the payment of such interest there had been made a tender of such payment. This proposition was not suggested by the petition in error, hence it cannot be considered.
The only question presented upon the record is whether or not interest in excess of that provided by the note was allowed in the judgment. This assignment was not argued, and by computation we have not discovered any error in the respect indicated. The judgment of the district court is therefore
Affirmed.